


Exhibit 10(b)

VIACOM INC.
2000 STOCK OPTION PLAN FOR OUTSIDE DIRECTORS
(AS AMENDED AND RESTATED THROUGH MAY 21, 2003)

ARTICLE I

GENERAL

SECTION 1.1    Purpose.    

The purpose of the Viacom Inc. 2000 Stock Option Plan for Outside Directors (the
"Plan") is to benefit and advance the interests of Viacom Inc., a Delaware
corporation (the "Company"), and its subsidiaries by obtaining and retaining the
services of qualified persons who are not employees of the Company or National
Amusements, Inc. or their subsidiaries to serve as directors and to induce them
to make a maximum contribution to the success of the Company and its
subsidiaries. The Plan replaces the Viacom Inc. Stock Option Plan for Outside
Directors and the Viacom Inc. 1994 Stock Option Plan for Outside Directors (the
"Predecessor Plans"). From and after the Effective Date of the Plan as provided
in Article VI below, no further awards shall be made under the Predecessor
Plans.

SECTION 1.2     Definitions.    

As used in the Plan, the following terms shall have the following meanings:

(a)"Annual Grant" shall have the meaning set forth in Section 2.1.

(b)"Board" shall mean the Board of Directors of the Company.

(c)"Class B Common Stock" shall mean the shares of Class B Common Stock, par
value $0.01 per share, of the Company.

(d)"Date of Grant" shall have the meaning set forth in Section 2.1.

(e)"Effective Date" shall mean the effective date of the Plan provided for in
Article VI below.

(f)"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, including any successor
law thereto.

(g)"Fair Market Value" of a share of Class B Common Stock on a given date shall
be the closing price on such date on the New York Stock Exchange or other
principal stock exchange on which the Class B Common Stock is then listed, as
reported by The Wall Street Journal (Northeast edition) as the 4:00 p.m. (New
York time) closing price or as reported by any other authoritative source
selected by the Company.

(h)"Initial Grant" shall have the meaning set forth in Section 2.1.

(i)"Outside Director" shall mean any member of the Board of Directors of the
Company who is not an employee of the Company or National Amusements, Inc. or
any of their respective subsidiaries or a member of the immediate family of a
member of the Board who is an employee of any of such companies.

(j)"Participant" shall mean any Outside Director to whom Stock Options have been
granted under the Plan.

(k)"Predecessor Plans" shall have the meaning set forth in Section 1.1 above.

(l)"Stock Option" shall mean a contractual right granted to a Participant under
the Plan to purchase shares of Class B Common Stock or other securities at such
time and price, and subject to the terms and conditions, as are set forth in the
Plan.

SECTION 1.3    Administration of the Plan.    

--------------------------------------------------------------------------------


The Plan shall be administered by the members of the Board who are not Outside
Directors and such Board members shall determine all questions of
interpretation, administration and application of the Plan. The Board may
authorize any officer of the Company to execute and deliver a stock option
certificate on behalf of the Company to a Participant.

SECTION 1.4    Eligible Persons.    

Stock Options shall be granted only to Outside Directors.

SECTION 1.5    Class B Common Stock Subject to the Plan.    

Subject to adjustment in accordance with the provisions of Article III hereof,
the maximum number of shares of Class B Common Stock which may be issued under
the Plan shall be 1,000,000 shares. The shares of Class B Common Stock shall be
made available from authorized but unissued Class B Common Stock or from Class B
Common Stock issued and held in the treasury of the Company. Exercise of Stock
Options in any manner shall result in a decrease in the number of shares of
Class B Common Stock which thereafter may be issued for purposes of this
Section 1.5, by the number of shares as to which the Stock Options are
exercised. Shares of Class B Common Stock with respect to which Stock Options
expire or are cancelled without being exercised or are otherwise terminated, may
be regranted under the Plan.

ARTICLE II

PROVISIONS APPLICABLE TO STOCK OPTIONS

SECTION 2.1    Grants of Stock Options.    

Each person who becomes a director for the first time on or subsequent to the
Effective Date and, at the time such person is first elected or appointed to the
Board, is an Outside Director, shall be granted Stock Options to purchase 10,000
shares of Class B Common Stock (an "Initial Grant"), effective as of the date of
such individual's election or appointment to the Board (the "Date of Grant" of
such Stock Options). Each person who is an Outside Director on August 1, 2000,
January 31, 2001 and each January 31st thereafter through and including
January 31, 2010 (each, the "Date of Grant" of the respective Stock Options)
shall be granted additional Stock Options to purchase the following number of
shares of Class B Common Stock (each, an "Annual Grant"): (i) Annual Grants
awarded before May 21, 2003 shall be for 3,000 shares of Class B Common Stock;
and (ii) Annual Grants awarded after May 21, 2003 shall be for 4,000 shares of
Class B Common Stock. Each Initial Grant and each Annual Grant shall be subject
to the terms and conditions set forth in the Plan and shall have an option price
per share equal to the Fair Market Value of a share of Class B Common Stock on
the Date of Grant or, if the Date of Grant is not a business day on which the
Fair Market Value can be determined, on the last business day preceding the Date
of Grant on which the Fair Market Value can be determined. All Stock Options
granted under the Plan shall be "Non-Qualified Stock Options" which do not meet
the requirements of Section 422 of the Internal Revenue Code of 1986, as
amended. The terms and conditions of the Stock Options shall be set forth in an
option certificate which shall be delivered to the Participant reasonably
promptly following the Date of Grant of such Stock Options.

SECTION 2.2    Exercise of Stock Options.    

(a)    Exercisability. Stock Options shall be exercisable only to the extent the
Participant is vested therein. Subject to Section 2.2(c), each Initial Grant of
Stock Options under the Plan shall vest and become exercisable on the first
anniversary of the Date of Grant. Subject to Section 2.2(c), each Annual Grant
shall vest and become exercisable as follows: (i) for Annual Grants awarded
before May 21, 2003, on the first anniversary of the Date of Grant; and (ii) for
Annual Grants awarded after May 21, 2003, in three equal annual installments, on
the first, second and third anniversaries of the Date of Grant.

(b)    Option Period.

--------------------------------------------------------------------------------

(i)Latest Exercise Date. No Stock Option granted under the Plan shall be
exercisable after the tenth anniversary of the Date of Grant thereof.

(ii)Registration Restrictions. Any attempt to exercise a Stock Option or to
transfer any shares issued upon exercise of a Stock Option by any Participant
shall be void and of no effect, unless and until (A) a registration statement
under the Securities Act of 1933, as amended, has been duly filed and declared
effective pertaining to the shares of Class B Common Stock subject to such Stock
Option, and the shares of Class B Common Stock subject to such Stock Option have
been duly qualified under applicable federal or state securities or blue sky
laws or (B) the Board, in its sole discretion, determines, or the Participant
desiring to exercise such Stock Options, upon the request of the Board, provides
an opinion of counsel satisfactory to the Board, that such registration or
qualification is not required as a result of the availability of any exemption
from registration or qualification under such laws. Without limiting the
foregoing, if at any time the Board shall determine, in its sole discretion,
that the listing, registration or qualification of the shares of Class B Common
Stock under any federal or state law or on any securities exchange or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, delivery or purchase of such
shares pursuant to the exercise of a Stock Option, such Stock Option shall not
be exercisable in whole or in part unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.

(c)    Exercise in the Event of Termination of Services.


(i)    Termination other than for Death or Disability. If the services of a
Participant as a director of the Company terminate for any reason other than for
death or disability, the Participant may exercise his or her Stock Options until
the first anniversary of the date of such termination, but only to the extent
such Stock Options were vested on the termination date, subject to earlier
expiration of such Stock Options pursuant to Section 2.2(b)(i). Upon a
termination described in this Section 2.2(c)(i), the Participant shall
relinquish all rights with respect to Stock Options that are not vested as of
such termination date.


(ii)    Death. If a Participant dies while serving as a director, his or her
Stock Options may be exercised by any person who acquired the right to exercise
such Stock Options by will or the laws of descent and distribution until the
first anniversary of the date of death, but only to the extent such Stock
Options were vested on the date of death, subject to earlier expiration of such
Stock Options pursuant to Section 2.2(b)(i). All rights with respect to Stock
Options that are not vested as of the date of death will terminate on such date
of death.


(iii)    Permanent Disability. If the services of Participant as a director of
the Company terminate by reason of permanent disability, the Participant may
exercise his or her Stock Options until the first anniversary of the date of
such termination, but only to the extent such Stock Options were vested on the
termination date, subject to earlier expiration of such Stock Options pursuant
to Section 2.2(b)(i). Upon a termination described in this Section 2.2(c)(iii),
the Participant shall relinquish all rights with respect to Stock Options that
are not vested as of such termination date.

(d)    Payment of Purchase Price Upon Exercise. Every share of Class B Common
Stock purchased through the exercise of a Stock Option shall be paid for in full
in cash (e.g., personal bank check, certified check or official bank check) on
or before the settlement date for such share of Class B Common Stock. In
addition, the Participant shall make an arrangement acceptable to the Company to
pay to the Company an amount sufficient to satisfy the combined federal, state
and local withholding tax obligations which arise in connection with exercise of
such Stock Options.

--------------------------------------------------------------------------------


ARTICLE III

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of any merger, consolidation, stock-split, dividend (other than a
regular cash dividend), distribution, combination, recapitalization or
reclassification that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Board shall make such proportionate
adjustments to (i) the number and kind of securities subject to any Stock
Options, (ii) the exercise price of any Stock Options, (iii) the number and kind
of securities subject to the Initial Grants and the Annual Grants referred to in
Section 2.1, and (iv) the maximum number and kind of securities available for
issuance under the Plan referred to in Section 1.5, in each case, as it deems
appropriate. The Board may, in its sole discretion, also make such other
adjustments as it deems appropriate in order to preserve, but not increase, the
benefits or potential benefits intended to be made available hereunder upon the
occurrence of any of the foregoing events. The Board's determination as to what,
if any, adjustments shall be made shall be final and binding on the Company and
all Participants.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1     No Right to Re-election.    

Nothing in the Plan shall be deemed to create any obligation on the part of the
Board to nominate any of its members for re-election by the Company's
stockholders, nor confer upon any Participant the right to remain a member of
the Board for any period of time, or at any particular rate of compensation.

SECTION 4.2    Restriction on Transfer.    

The rights of a Participant with respect to the Stock Options shall not be
transferable by the Participant to whom such Stock Options are granted, except
by will or the laws of descent and distribution.

SECTION 4.3    Stockholder Rights.    

No grant of Stock Options under the Plan shall entitle a Participant to any
rights of a holder of shares of Class B Common Stock, except upon the delivery
of share certificates to a Participant upon exercise of a Stock Option.

SECTION 4.4    No Restriction on Right of Company to Effect Corporate
Changes.    

The Plan shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
Class B Common Stock or the rights thereof or which are convertible into or
exchangeable for Class B Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

SECTION 4.5    Exercise Periods Following Termination of Services.    

For the purposes of determining the dates on which Stock Options may be
exercised following a termination of services or the death or disability of a
Participant, the day following the date of such event shall be the first day of
the exercise period and the Stock Options may be exercised up to and including
the last business day falling within the exercise period. Thus, if the last day
of the exercise period is not a business day, then the last date the Stock
Options may be exercised is the last business day preceding the end of the
exercise period. At the end of the relevant exercise period, each unexercised
Stock Option shall expire.

SECTION 4.6    Headings.    

--------------------------------------------------------------------------------


The headings of articles and sections herein are included solely for convenience
of reference and shall not affect the meaning of any of the provisions of the
Plan.

SECTION 4.7    Governing Law.    

The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

ARTICLE V

AMENDMENT AND TERMINATION

SECTION 5.1    General.    

The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, including, without limitation, amend the
provisions for determining the amount of Stock Options to be issued to an
Outside Director, provided, however, that any amendment which under the
requirements of applicable law or under the rules of the New York Stock Exchange
or other principal stock exchange on which the Class B Common Stock is then
listed must be approved by the stockholders of the Company shall not be
effective unless and until such stockholder approval has been obtained in
compliance with such law or rule; and no termination, suspension, alteration or
amendment of the Plan that would adversely affect a Participant's rights under
the Plan with respect to any award of Stock Options made prior to such action
shall be effective as to such Participant unless he or she consents thereto.

SECTION 5.2    May 21, 2003 Restatement and Amendment.    

Stockholder approval for the amendment and restatement of the Plan that was
approved by the Board on May 21, 2003 shall be sought at the first annual
meeting of stockholders following such date. In the event that stockholder
approval is not obtained on or before the date of such annual meeting, the Plan
shall remain in effect in the form in which it existed prior to the May 21, 2003
amendment and restatement.

ARTICLE VI

EFFECTIVE DATE

The Effective Date of the Plan is May 25, 2000 and stockholder approval was
obtained at the first annual meeting of stockholders following such date. Unless
earlier terminated in accordance with Article V above, the Plan shall terminate
on the tenth anniversary of the Effective Date, and no further Stock Options may
be granted hereunder after such date. No further awards shall be made under the
Predecessor Plans after the Effective Date. Awards outstanding under the
Predecessor Plans shall remain outstanding after the Effective Date subject to
the terms thereof.

--------------------------------------------------------------------------------
